Matter of Victor M. (2019 NY Slip Op 00600)





Matter of Victor M.


2019 NY Slip Op 00600


Decided on January 30, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 30, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
REINALDO E. RIVERA
SYLVIA O. HINDS-RADIX
BETSY BARROS, JJ.


2017-10802
 (Docket No. S-4503-16)

[*1]In the Matter of Victor M. (Anonymous), appellant.


George E. Reed, Jr., White Plains, NY, for appellant.
James M. Fedorchak, County Attorney, Poughkeepsie, NY (Victor A. Civitillo of counsel), for respondent.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 7, Victor M. appeals from an order of fact-finding and disposition of the Family Court, Dutchess County (Denise M. Watson, J.), dated September 14, 2017. The order, after fact-finding and dispositional hearings, adjudged the appellant to be a person in need of supervision and directed that he be placed on probation under the supervision of the Dutchess County Office of Probation and Community Corrections for a period of 12 months.
ORDERED that the appeal from so much of the order of fact-finding and disposition as placed Victor M. on probation under the supervision of the Dutchess County Office of Probation and Community Corrections for a period of 12 months is dismissed as academic, without costs or disbursements; and it is further,
ORDERED that the order of fact-finding and disposition is affirmed insofar as reviewed, without costs or disbursements.
The portion of the order of fact-finding and disposition that placed the appellant on probation under the supervision of the Dutchess County Office of Probation and Community Corrections for a period of 12 months has expired by its own terms. Therefore, the appeal from that portion of the order of fact-finding and disposition must be dismissed as academic (see Matter of Alexandria P., 166 AD3d 781; Matter of Shakeel Mc., 67 AD3d 913).
We agree with the Family Court's determination that the appellant is a person in need of supervision. The presentment agency proved beyond a reasonable doubt that the appellant was habitually truant during the 2015-2016 school year by presenting the testimony of a school attendance teacher and the appellant's attendance records (see Matter of Alexander C., 83 AD3d 1058, 1059; Matter of Shakeel Mc., 67 AD3d 913; Matter of Toni Ann O., 56 AD3d 563, 564; Matter of Joel P., 16 AD3d 511, 512). There is no basis to disturb the court's determination to credit the presentment agency's evidence and to discount the appellant's testimony (see Matter of Serenity S. [Tyesha A.], 89 AD3d 737, 738; Matter of Shamasia M., 4 AD3d 359, 361; Matter of Shena SS, 263 AD2d 809, 810).
The appellant's remaining contentions are without merit.
SCHEINKMAN, P.J., RIVERA, HINDS-RADIX and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court